10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT ()F NEVADA

U.S. BANK, NATIONAL ASSOCATION,
Plaintiff

V.

ANTIGUA MAINTENANCE
CORPORATION, et al.,

Defendants

AND ALL RELATED AND
CONSOLIDATED CLAIMS

 

Case No.: 2:17-cv-01866-APG-NJK
Consolidated With: 2:18-cv-00457-APG-PAL
Order Setting Hearing on Pending Motions

[ECF Nos. 44, 46, 50, 93]

1 Will conduct a hearing on the pending motion to amend (ECF No. 67) and motions for

Summaryjudgment (ECF Nos. 73, 74, 75, 77) on January 10, 2019 at 10:00 a.m. in Las Vegas

Courtroom 6C.

DATED this 19th day of December, 2018.

J/%//

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

